Citation Nr: 0802812	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles 
tendonitis.

2.  Entitlement to service connection for residuals of a 
right fourth finger injury.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for kidney stone 
(calculi) disability.

5.  Entitlement to service connection for a respiratory 
disability (claimed as asthma).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who retired in April 2004, after 
23 years of active duty.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Salt Lake City, Utah Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 2006, additional 
evidence was submitted with a waiver of RO consideration.

The issue of entitlement to service connection for a 
respiratory disability (claimed as asthma) is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDINGS OF FACT

1.  The veteran has bilateral Achilles tendonitis, which was 
first noted in service. 

2.  During service the veteran sustained a right fourth 
finger injury; he is reasonably shown to have residuals of 
such injury.

3.  It is not shown that the veteran has a hearing loss 
disability in either ear by VA standards.

4.  The record establishes that the veteran had an episode of 
kidney stone in service.  




CONCLUSIONS OF LAW

1.  Service connection for bilateral Achilles tendonitis is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303(2007).

2.  Service connection for residuals of a right fourth finger 
injury is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.385 (2007).

4.  Service connection for kidney stone (calculi) disease is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the issues of service connection for bilateral 
Achilles tendonitis, kidney stone, and residuals of a right 
fourth finger injury, as the determination below constitutes 
a full grant of the benefits sought, there is no reason to 
belabor the impact of the VCAA in these matters.

Regarding the remaining issues; via a February 2004 letter, 
the veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letter informed 
the veteran that he should submit any medical evidence 
pertinent to his claims.  VCAA notice was provided to the 
appellant prior to the initial adjudications in these 
matters.  See Pelegrini, supra.

While the veteran did not receive notice regarding disability 
ratings or effective dates of awards (Dingess v. Nicholson, 
19 Vet. App. 473 (2006)), this decision does not address any 
effective dates or disability rating questions.  Hence, the 
veteran is not prejudiced by lack of this notice.  Notably, 
he will have the opportunity to appeal the effective dates 
and disability ratings assigned (if he so chooses) when the 
RO implements the grants of service connection for bilateral 
Achilles tendonitis, kidney stone, and residuals of a right 
fourth finger injury.

The veteran's voluminous service medical records (SMRs) (in 
photocopies not organized in any chronological or logical 
order, and in 7 separate envelopes), including copies of 
records of private treatment he received while in service, 
are associated with the claims file.  [There are also private 
records pertaining, apparently, to a dependent, the Board has 
identified such records.]  The veteran was examined on behalf 
of VA in February 2004, prior to his separation from service.  
He has not identified any pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of these 
claims.

II.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

III.  Analysis

(a)  Bilateral Achilles tendonitis:

The veteran clearly has bilateral Achilles tendonitis.  
Furthermore, such disability is found to have been incurred 
in service.  The veteran's SMRs show that he was first seen 
and treated for right Achilles tendonitis in 1994, receiving 
physical therapy.  In 2002 and 2003 he was repeatedly seen 
and treated for bilateral Achilles tendonitis.  On February 
2004 examination on behalf of VA he reported suffering from 
such disorder since 2002; that he could no longer run his 
regular 5 and 10 Ks; and that symptoms included 
hypersensitivity in the area, tenderness to touch, and pain 
with increased activity.  Treatment had included ice, 
medication (Celebrex), and physical therapy.  Examination 
revealed tenderness on palpation of the Achilles tendon, 
bilaterally.  The diagnosis was  "bilateral Achilles 
tendonitis which was consistent with history and examination 
of findings".
Inasmuch as this evidence shows onset of this disability in 
service, continuing symptoms, and current diagnosis, all the 
legal requirements for establishing service connection are 
met.  Service connection for bilateral Achilles tendonitis is 
warranted.

(b)  Right fourth finger injury:

The veteran's SMRs note that in May 1988 he was seen and 
treated for a right hand injury, and specifically of the 
right third and fourth fingers.  [Notably, service connection 
has been established for the right third finger residuals of 
such injury.]  Treatment included pain medication, splinting, 
and occupational therapy.  On February 2004 examination on 
behalf of VA, the veteran reported that since the injury in 
service he has experienced chronic irritation in his right 
fourth finger resulting in reduced range of motion secondary 
to pain, and that he takes anti-inflammatory agents to 
relieve the symptoms.  The diagnosis was status post injury 
right third and fourth fingers with residuals of subjective 
intermittent reduced range of motion which was not noted on 
examination of the fourth finger and reduced range of motion 
with pain of the third finger.

The veteran is reasonably shown to have residual disability 
from his right fourth finger injury in-service; a VA examiner 
has conceded that the veteran has subjective complaints of 
painful motion.  Although decreased range of motion due to 
pain was not clinically noted on examination (when the 
disability was asymptomatic) the examiner provided a 
diagnosis of status post right 4th finger injury, in essence 
conceding that there is residual disability.  As the record 
clearly shows a right 4th finger injury in service, and 
reasonably shows residual disability from such injury, the 
requirements for establishing service connection are met, and 
service connection for residuals of a right fourth finger 
injury is warranted.

(c)  Bilateral hearing loss:

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's SMRs do not show complaints, treatment, or 
diagnosis of hearing loss.  Several audiometric studies 
completed in conjunction with various physical examinations 
during the veteran's military career showed normal hearing.

On February 2004 audiological evaluation (on behalf of VA), 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
15
LEFT
10
10
15
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The diagnosis was normal hearing.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record 
contains no competent evidence that the veteran now has a 
hearing loss disability in either ear.  No audiometric study 
of record shows a hearing loss disability by VA standards.  
[i.e., as defined in 38 C.F.R. § 3.385.]  In fact, there is 
no single puretone threshold approximating a level considered 
elevated (26 decibels or above; See 38 C.F.R. § 3.385).  

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has a hearing loss disability, nor has he 
identified any treatment provider who might substantiate that 
he has any such disability.  Thus, the initial threshold 
requirement necessary to substantiate a service connection 
claim, competent (medical diagnosis) evidence of a current 
disability is not satisfied.  Accordingly, this claim must be 
denied.

(d)  Calculi of the Kidney

On examination on behalf of VA (while the veteran was still 
in service) the examiner noted that the veteran provided a 
history of passing a kidney stone in May 2003.  The Board 
reviewed the veteran's voluminous and disorganized SMRs, and 
did not locate any records of treatment the veteran received 
in conjunction with his kidney stone episode in service.  
[Notably, it appears that the physician who examined the 
veteran on behalf of VA relied entirely on history provided 
by the veteran, there is nothing in the reports of the 
examination to suggest that the examination encompassed a 
thorough review of the SMRs.]  Regardless, noting the passing 
of a kidney stone (presumably under some medical supervision) 
would appear to be an occurrence within the veteran's 
competence to observe.  The Board finds no reason to question 
the credibility of the veteran's accounts.  

Significantly, calculi of the kidney is a chronic disease by 
definition; see 38 C.F.R. § 3.309(a).  Furthermore, governing 
provides that when (as here) a chronic disease is shown in 
service, so as to permit a finding of service connection, 
subsequent manifestations of the disease at a future date are 
service connected.  Consequently, the evidence supports the 
veteran's claim; service connection for kidney stone disease 
(nephrolithiasis) is warranted.  [The Board is aware that the 
VA examiner described the kidney stone as "resolved".  
Inasmuch as kidney stone is a chronic disease by definition, 
that impact of that opinion is limited to consideration of 
the rating to be assigned; it does not contraindicate a grant 
of service connection.]  


ORDER

Service connection for bilateral Achilles tendonitis is 
granted.

Service connection for residuals of a right fourth finger 
injury is granted.
Service connection for bilateral hearing loss is denied.

Service connection for kidney stone disease (nephrolithiasis) 
is granted.


REMAND

The veteran's SMRs include an October 2003 clinic record 
which notes:

"Of note, in one entry by his primary care doctor, [Dr. 
H.], there is a mention of episodic asthma, treated with 
inhalers.  Episodic asthma would be a Boardable 
condition.  Careful review of the medical records 
indicates that [veteran] appears to truly only have 
reactive airway disease symptoms in association with 
bronchitis.  It appears the more likely diagnosis is 
bronchospasm in association with bronchitis.  There is 
no indication of any ongoing or regular usage of 
bronchodilators".

On February 2004 examination on behalf of VA, the examiner 
opined:

"For the [veteran's] claimed condition of asthma, the 
diagnosis is exercised-induced asthma, which is 
currently asymptomatic".

The medical opinions of record as to the proper diagnosis for 
the veteran's respiratory disability leave unresolved the 
medical question of whether he has a chronic respiratory 
disability that was incurred in service.  Notably, the 
October 2003 provider appears to have opined that if the 
veteran had episodic asthma [the provider was of the opinion 
he did not] it would be a "Boardable" condition, i.e., a 
chronic disability warranting discharge from service.  
Significantly, the February 2004 examiner on behalf of VA 
provided a diagnosis of exercise-induced asthma, which was 
asymptomatic.  Furthermore, the medical evidence is unclear 
as to whether the alternative proposed diagnosis of 
bronchitis with associated bronchospasm is considered a 
chronic disability.  An examination is necessary to determine 
the proper diagnosis and etiology of the veteran's current 
respiratory disability. 
Furthermore, with respect to this disability the veteran has 
not received notice of the criteria for establishing a 
disability rating or effective date of an award.  See, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since this 
matter is being remanded anyway, the RO will have an 
opportunity to correct such deficiency.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the veteran's claim of 
service connection for asthma/respiratory 
disability, the RO should provide him 
notice as to how disability ratings and 
effective dates of award are assigned in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  The RO should ask the veteran to 
identify all sources of treatment for 
respiratory disability he has received 
since his discharge from service (and 
releases for records from any private 
treatment providers; the RO should secure 
complete clinical records of such 
treatment from all sources identified.

3.  The RO should arrange for the veteran 
to be examined by a pulmonologist to 
determine the nature of any chronic 
respiratory disability he may have, and 
whether such disability is related to his 
service.  The veteran's claims file 
(specifically including his service 
medical records) must be reviewed by the 
examiner in conjunction with the 
examination, and any studies deemed 
necessary should be completed.  Based on 
review of the claims file and examination 
of the veteran, the examiner should state 
the correct diagnosis(es) for any current 
respiratory disability(ies) found, and 
provide an opinion (as to each diagnosed 
respiratory disability entity) whether it 
is at least as likely as not that the 
current disability(ies) was/were incurred 
during the veteran's active service.  The 
examiner must explain the rationale for 
all opinions given.  The discussion of the 
rationale should include comment as to the 
significance of the respiratory 
complaints/findings noted and/or treated 
in service, as well as whether the asthma 
and bronchitis diagnosed in service 
represented chronic disability.

4.  The RO should then readjudicate this 
claim.  If it remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


